Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regards to claim 3, the claim of “removing the passivation layer on the logic region; and forming the ULK dielectric layer on the IMD layer and the remaining passivation layer” was not described in the specification sufficiently to enable one of ordinary skill to make/use the invention.  At best, the instant specification makes reference to a logic region that is not shown (see ¶10, for example).  The drawings also do not add any more clarity to this.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. (Pub No. US 2020/0006641 A1, hereinafter Liou) and further in view of Deshpande et al. (Pub No. US 2018/0309051 A1, hereinafter Deshpande).
	With regards to claim 1, Liou teaches a method for fabricating semiconductor device, comprising: 
forming a first magnetic tunneling junction (MTJ) and a second MTJ on a substrate (see Fig. 7, first/second MTJ 215 on substrate 240); 
forming a first top electrode on the first MTJ and a second top electrode on the second MTJ (see Fig. 7, first/second top electrode 220);
forming a passivation layer on the first MTJ and the second MTJ (see Fig. 6, passivation layer 600 formed on first/second MTJ 215); 
removing part of the passivation layer so that a top surface of all of the remaining passivation layer is lower than a top surface of the first electrode (see Fig. 7, portions of passivation layer 600 removed, top surfaces of 600 lower than top surface of first electrode 220); and 
forming a low-k (ULK) dielectric layer on the first MTJ and the second MTJ (see Fig. 8, low-k dielectric 805 on first/second MTJ 215).
Liou, however, is silent teaching the low-k dielectric layer is an ultra low-k dielectric.
In the same field of endeavor, Deshpande teaches how ultra low k dielectrics are beneficial because as the growing of trend of shrinking devices, ultra low k dielectrics provide a means to minimize device RC delays, reduce power consumption, and reduce cross-talk between nearby interconnects (see ¶45).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a ultra low k dielectric into the dielectric layer for purposes of minimizing device RC delays, reduce power consumption, and reduce cross-talk between nearby interconnects as taught by Deshpande.

With regards to claim 2, Liou teaches the method of claim 1, further comprising: 
forming an inter-metal dielectric (IMD) layer on the substrate (see Fig. 8, IMD layer 245); 
forming a first metal interconnection and a second metal interconnection in the IMD layer (see Fig. 8, first/second metal interconnection 235 in IMD layer 245); and
forming the first MTJ on the first metal interconnection and the second MTJ on the second metal interconnection (see Fig. 8, first/second MTJ 215 on first/second metal interconnection 235).

With regards to claim 3, Liou teaches the method of claim 2, wherein the substrate comprises a MTJ region and a logic region, the method further comprising: forming a cap layer on the IMD layer, the first MTJ, and the second MTJ; forming the passivation layer on the cap layer; removing the passivation layer on the logic region; and forming the ULK dielectric layer on the IMD layer and the remaining passivation layer.

With regards to claim 5, Liou teaches the method of claim 1, further comprising performing an atomic layer deposition (ALD) process to form the passivation layer (see ¶31).

With regards to claim 6, Liou teaches the method of claim 1, wherein a top surface of the remaining passivation layer between the first MTJ and the second MTJ comprises a V-shape (see Fig. 8, top surface of passivation layer 600 between first/second MTJ 215 is V-shape).

With regards to claim 7, Liou teaches the method of claim 6, wherein the V-shape is lower than a top surface of the first top electrode (see Fig. 8, V-shape lower than first top electrode 220).

With regards to claim 8, Liou is silent teaching the method of claim 6, wherein an angle of the V-shape is greater than 100 degrees.
It would have been obvious to one of ordinary skill to determine the optimum angle (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed angle since the deposition method and machinery utilized produces the claimed angle for ease and simplicity.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liou as applied to claim 2 above, and further in view of Yi et al. (USP# 10,580,968 B1, hereinafter Yi).
With regards to claim 3, Liou is silent teaching the method of claim 2, wherein the substrate comprises a MTJ region and a logic region, the method further comprising: 
forming a cap layer on the IMD layer, the first MTJ, and the second MTJ; 
forming the passivation layer on the cap layer; 
removing the passivation layer on the logic region; and 
forming the ULK dielectric layer on the IMD layer and the remaining passivation layer.
Yi, however, teaches a configuration with a cap layer 162 on the IMD 122 and first/second MTJ 150, forming the passivation layer 166 on the logic region 110b, removing the passivation layer on logic region 110b (see Fig. 2B), forming dielectric layer 270 on the IMD layer 122 and remaining passivation layer (see Fig. 2A-2E).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a logic reason and to produce by the claimed method in order to streamline processing and to delineate logic and memory regions for interconnect functionality.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML